DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-2, 6-7, 9-12 and 14 in the reply filed on 11-18-20 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search all the species claimed.  This is not found persuasive because searching the different species would require a different field of search, including different search queries and different subclasses. For example, searching for a urethane film will not likely result in a reference for a polycarbonate film. These are mutually exclusive protective films and searching for them requires the use of different search terms.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5, 8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11-18-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 6-7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (20180079191 in view of Kia et al. (2018/0085991).

Regarding claim 1, Rodgers et al. discloses a method of using clear ultra violet protective film (abstract, claim 1, 16) for producing a carbon fiber composite part (para 38) comprising:
Pre-applying a clear UV protective film 50 to at least one of a top and bottom surface of a carbon fiber reinforced composite workpiece 44 (fig. 2, para 43);
Placing the composite carbon fiber workpiece between an upper mold portion 62 and a lower mold portion 58 of a hot press molding apparatus 56;
Compressing the carbon fiber reinforced composite workpiece between the upper and lower portions of the hot press molding apparatus to form a carbon fiber reinforced composite part 67; and
Holding the carbon fiber reinforced composite part in the hot press molding apparatus until the pre-applied clear UV protective film and the carbon fiber reinforced composite part have cured (fig. 2, para 65).
Rodgers et al. does not teach the carbon fiber reinforced composite workpiece is a pre-preg carbon fiber part. However, Kia et al. teaches that composite articles or components can be formed by using sheets or strips of a reinforcement material, such as a carbon fiber-based material having continuous carbon fibers. Polymer precursors, such as resin, can be impregnated in carbon fiber-based substrate material systems, known as pre-impregnating (referred to as “pre-preg”) that involves wetting a resin into the carbon fiber-based substrate material in a first step, then optionally winding up the carbon fiber-based substrate material, and storing it for later use (para 4). Therefore, it would have been 
Regarding claim 2, Rodgers et al. discloses wherein the clear UV protective film is urethane based (para 37 and claim 14, 16).
Regarding claims 6 and 11, Kia et al. teaches wherein the pre-preg carbon fiber part is a Class A surface part (para 75).
Regarding claims 7 and 12, Kia et al. teaches wherein the pre-preg carbon fiber workpiece is a dry lay up workpiece (para 4).
Regarding claims 9 and 14, Rodgers et al. as modified teaches removing the pre-preg carbon fiber part form the hot press molding apparatus after curing is complete (fig. 2, para 65). 
Regarding claim 10, Rodgers et al. discloses a method of using urethane based film (para 37 and claim 14, 16) for producing a CFRP composite (para 38) comprising:
Pre-applying a urethane based film 50 to at least one of a top and bottom surface of a CFRP composite 44 (fig. 2, para 43);
Placing the CFRP composite 44 between an upper mold portion 62 and lower portion 58 of a hot press molding apparatus 56;
Compressing the CFRP composite between the upper and lower portions of the hot press molding apparatus to form a CFRP composite 67; and
Holding the CFRP composite in the hot press molding apparatus until the pre-applied urethane based film and the CFRP composite have cured (fig. 2, para 65).
Rodgers et al. does not teach the carbon fiber reinforced composite workpiece is a pre-preg carbon fiber part. However, Kia et al. teaches that composite articles or components can be formed by using sheets or strips of a reinforcement material, such as a carbon fiber-based material having 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/X.H.L/               Examiner, Art Unit 1742                                                                                                                                                                                         

/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742